 
EXHIBIT 10.5
 
 
TERMINATION AGREEMENT


This TERMINATION AGREEMENT (the “Agreement”), dated as of December 12, 2009, is
made and entered into between Highbury Financial Inc., a Delaware corporation
(“Highbury”), Aston Asset Management LLC, a Delaware limited liability company
(“Aston”), the persons named as Investors set forth on Schedule A hereto (each
an “Investor”, and, collectively, the “Investors”), and the persons named as
Management Stockholders set forth on Schedule A hereto.
 
Recitals


A.          Highbury, the Investors and the Management Stockholders entered into
that certain Exchange Agreement, dated as of August 10, 2009 (the “First
Exchange Agreement”), whereby the Investors exchanged shares of Series B LLC
Units of Aston for shares of Series B Preferred Stock of Highbury.  Any
undefined terms used in this Agreement shall have the meaning ascribed to them
in the First Exchange Agreement.
 
B.           In connection with the First Exchange Agreement, Highbury, Aston
and the Management Stockholders entered into a Management Agreement, dated as of
August 10, 2009 (the “Management Agreement”), which delegated certain powers
relating to the operation and management of Aston to a management committee
composed initially of the Management Stockholders.
 
C.           Highbury, the Investors and the Management Stockholders entered
into that certain Exchange Agreement, dated as of September 14, 2009 (the
“Second Exchange Agreement” and, collectively with the First Exchange Agreement,
the “Exchange Agreements”), whereby the Investors received the right to exchange
a certain amount of their shares of Series B Preferred Stock of Highbury for
Common Stock of Highbury in order to prevent a single stockholder from acquiring
ownership beneficially of more than 25% of the outstanding voting securities of
Highbury.
 
D.          As a condition to the Exchange Agreements, Highbury, the Investors
and the Management Stockholders first entered into an Investors Rights
Agreement, dated as of August 10, 2009, which was subsequently replaced by the
Amended and Restated Investor Rights Agreement, dated as of September 14, 2009
(the “IRA” and, collectively with the Exchange Agreements and the Management
Agreement, the “Management Stockholder Agreements”).
 
E.           Highbury, Aston, the Investors and the Management Stockholders
desire to terminate the Management Stockholder Agreements as of the Closing
Date, as defined in that certain Agreement and Plan of Merger, dated as of
December 12, 2009, by and among Affiliated Managers Group, Inc., Manor LLC and
Highbury (such date of termination, the “Effective Date”).

 
- 1 -

--------------------------------------------------------------------------------

 

In consideration of the foregoing recitals, the mutual promises and covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, it is agreed as follows:
 
1.           Termination of the Management Stockholder
Agreements.  Notwithstanding any provisions to the contrary in the Management
Stockholder Agreements, but subject to Section 2 below, the parties hereby agree
that the Management Stockholder Agreements shall terminate at midnight Eastern
time on the Effective Date, and, subject to Section 2 below, the parties shall
waive any and all rights and remedies thereunder, whether on account of any
default or breach or otherwise.  The parties hereby waive any and all notice
periods required prior to the termination of the Management Stockholder
Agreements being deemed effective.
 
2.           Indemnification Rights.  Notwithstanding anything to the contrary
in this Agreement, nothing herein shall be deemed to affect in any way
Highbury’s, Aston’s, the Investors’ or the Management Stockholders’ rights or
obligations under any of the Management Stockholder Agreements relating to any
indemnification, exculpation or contribution provisions therein (including
without limitation Section 7.11 of the First Exchange Agreement, Section 7.11 of
the Second Exchange Agreement and Article VII of the Management Agreement),
which rights and obligations shall survive the execution and delivery of this
Agreement and the termination of the Management Stockholder Agreements.
 
3.           No Other Agreements. The parties hereby acknowledge that there are
no other agreements, contracts or arrangements between Highbury, Aston, the
Investors and the Management Stockholders, other than the Management
Stockholders Agreements identified herein and agreements to be entered into with
Manor LLC, Affiliated Managers Group, Inc. or their respective affiliates which
shall become effective on the Effective Date.
 
4.           Miscellaneous.  This Agreement may be executed in any number of
counterparts, which together shall constitute the agreement of the parties.  The
parties hereto agree that the parties shall deem facsimile signatures on this
Agreement effective as originals for all purposes.  This Agreement contains the
entire agreement of the parties concerning the subject matter hereof, and may
not be amended, modified, or supplemented without the prior written consent of
both parties hereto.  The recitals contained herein are incorporated herein by
this reference in their entirety.  This Agreement shall be binding upon and
inure to the benefit of Highbury, Aston, the Investors and the Management
Stockholders and their respective successors and permitted assigns, and shall be
governed by and in accordance with the laws of the State of Delaware.
 
5.           Effective Date.  This Agreement shall constitute a binding
agreement between the parties as of the date hereof; provided, however, that in
the event the Merger Agreement is terminated for any reason without the
Effective Date having occurred, this Agreement shall be terminated without
further obligation or liability on the part of any party hereto.

 
- 2 -

--------------------------------------------------------------------------------

 

This Agreement is made and entered into as of the date first written above.


ASTON
 
ASTON ASSET MANAGEMENT LLC,
   
By:  
Highbury Financial Inc., its Sole Member 
   
By:
/s/ Richard S. Foote
Name:
Richard S. Foote
Title:
President and Chief Executive Officer
   
HIGHBURY
 
HIGHBURY FINANCIAL INC.,
   
By:
/s/ Richard S. Foote
Name:
Richard S. Foote
Title:
President and Chief Executive Officer



[Management Stockholder Agreement Termination Agreement Signature Page]

 
 

--------------------------------------------------------------------------------

 


MANAGEMENT STOCKHOLDERS:
 
/s/ Stuart D. Bilton
Stuart D. Bilton
 
/s/ Kenneth C. Anderson
Kenneth C. Anderson
 
/s/ Gerald F. Dillenburg
Gerald F. Dillenburg
 
/s/ Christine R. Dragon
Christine R. Dragon
 
/s/ Joseph Hays
Joseph Hays
 
/s/ Betsy C. Heaberg
Betsy C. Heaberg
 
/s/ David A. Robinow
David A. Robinow
 
/s/ John P. Rouse
John P. Rouse



[Management Stockholder Agreement Termination Agreement Signature Page]

 
 

--------------------------------------------------------------------------------

 


INVESTORS:
 
SBD ASTON, INC
   
By:
/s/ Stuart D. Bilton
Name:
Stuart D. Bilton
Title:
President
   
KCA ASTON, INC
   
By:
/s/ Kenneth C. Anderson
Name:
Kenneth C. Anderson
Title:
President
   
GFD ASTON, INC
   
By:
/s/ Gerald F. Dillenburg
Name:
Gerald F. Dillenburg
Title:
President
   
CRD ASTON, INC
   
By:
/s/ Christine R. Dragon
Name:
Christine R. Dragon
Title:
President
   
JH ASTON, INC
By:
/s/ Joseph Hays
Name:
Joseph Hays
Title:
President
   
BCH ASTON, INC
   
By:
/s/ Betsy C. Heaberg
Name:
Betsy C. Heaberg
Title:
President
   
DAR ASTON, INC
   
By:
/s/ David A. Robinow
Name:
David A. Robinow
Title:
President
   
JPR ASTON, INC
   
By:
/s/ John P. Rouse
Name:
John P. Rouse
Title:
President



[Management Stockholder Agreement Termination Agreement Signature Page]

 
 

--------------------------------------------------------------------------------

 

Schedule A


Investors
SDB Aston, Inc.
KCA Aston, Inc.
GFD Aston, Inc.
CRD Aston, Inc.
JH Aston, Inc.
BCH Aston, Inc.
DAR Aston, Inc.
JPR Aston, Inc.


Management Stockholders
Stuart Bilton
Kenneth C. Anderson
Gerald Dillenburg
Christine R. Dragon
Joseph Hays
Betsy Heaberg
David Robinow
John Rouse
 

--------------------------------------------------------------------------------

